                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

OLIVER JOHNSON,                               )
                                              )
                       Petitioner,            )
                                              )
       vs.                                    )         Case No. 4:16CV01129 SNLJ
                                              )
EILEEN RAMEY 1,                               )
                                              )
                       Respondent.            )

                                MEMORANDUM AND ORDER

       This matter is before me on the petition for writ of habeas corpus filed by Petitioner

Oliver Johnson. I referred this matter to United States Magistrate Judge Noelle C. Collins, for a

report and recommendation on all dispositive matters pursuant to 28 U.S.C. ' 636(b). On June

19, 2019, Judge Collins filed her recommendation that Johnson=s habeas petition should be

dismissed. Thereafter, Johnson filed objections thereto.

        After careful consideration, I will adopt and sustain the thorough reasoning of Judge

Collins and deny Johnson=s habeas petition for the reasons stated in the Report and

Recommendation dated June 19, 2019. I have also considered whether to issue a certificate of

appealability. To grant a certificate of appealability, the Court must find a substantial showing of

the denial of a federal constitutional right. See Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir.

1997). A substantial showing is a showing that issues are debatable among reasonable jurists, a

Court could resolve the issues differently, or the issues deserve further proceedings. Cox v.


1
   Petitioner is currently incarcerated at the Jefferson City Correctional Center in Jefferson City,
Missouri (See Doc. 28 at 4). Eileen Ramey is the Warden and proper party respondent. See 28 U.S.C.
§ 2254, Rule 2(a).

                                                  1
Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v. Delo, 16 F.3d 878, 882-83 (8th Cir.

1994). Because Johnson has not made such a showing in this case, I will not issue a certificate of

appealability.

       Accordingly,

       IT IS HEREBY ORDERED that Judge Collin=s Report and Recommendation, #31, filed

On June 19, 2019 is adopted and sustained in its entirety.

       IT IS FURTHER ORDERED that Petitioner =s Petition for Writ of

Habeas Corpus, #1, is DENIED.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

A separate Judgment in accordance with this Memorandum and Order is entered this

same date.

       Dated this 7th day of August, 2019.




                                             ______________________________________
                                             STEPHEN N. LIMBAUGH, JR.
                                             UNITED STATES DISTRICT JUDGE




                                               2
